DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on April 01st, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/868,639 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on February 22nd, 2022 has been acknowledged.  By this amendment, claims 1, 3, 5, 7, 10, 14, 17, 21, 31, 33, 35, 37, 40, 44, 47, and 51 have been amended.  Claims 2, 4, 8-9, 12-13, 15-16, 18-20, 22-24, 26-30, 32, 34, 38-39, 42-43, 45-46, 48-50, 52-54, and 56-118 have previously been cancelled.  Accordingly, claims 1, 3, 5-7, 10, 11, 14, 17, 21, 25, 31, 33, 35-37, 40, 41, 44, 47, 51, and 55 are pending in the present application in which claims 1 and 31 are in independent form.  Since the terminal disclaimer filed on April 01st, 2022 has been approved, the non-statutory double patenting of claims 1, 5, 7, 11, 14, 17, 21, 25, 31, 33, 37, 41, 44, 47, 51, and 55 over co-pending Application No. 16/868,639 has been obviated.  Applicant’s amendment to the title has been accepted.
Claim Objections
Claims 7 and 10 are objected to because of the following informalities:  
In claim 7, line 3, “the at least on channel” should be change to --the at least one channel--.
In claim 10, line 3, “the at least on channel” should be change to --the at least one channel--.
Appropriate correction is required.
     New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, 17, 31, 37, 40, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pieda et al. (U.S. Pub. 2006/0214313), newly cited.
In re claim 1, Pieda discloses a semiconductor device, comprising a semiconductor die 210 (see paragraph [0024] and figs. 2-3); a support 300 (see paragraph [0024] and figs. 2-3); and a die attach material 220, 222, 224 configured to attach a lower surface of the semiconductor die 210 to an upper surface of the support 300 (see paragraph [0024] and figs. 2-3), the die attach material 220, 222, 224 comprising at least one channel 230, 232 (vent or gas passageway) (see paragraph [0024] and figs. 2-3), at least a portion of the at least one channel 230, 232 positioned between the semiconductor die 210 and the support 300 to allow gases generated during attachment of the semiconductor die 210 to the support 300 to be released from the die attach material 220, 222, 224 (see paragraphs [0024]-[0025] and figs. 2-3, note that, Pieda discloses that by providing vents or gas passageways 230, 232, substantially all the gases outgassing form the die attach materials 220, 222, 224, are allowed to escape rather than being trapped, see paragraph [0025]).

    PNG
    media_image1.png
    717
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    288
    729
    media_image2.png
    Greyscale

In re claim 7, as applied to claim 1 above, Pieda discloses wherein the die attach material 220, 222, 224 is configured such that the at least one channel comprises multiple channels 230, 232 (see paragraph [0024] and figs. 2-3).
In re claim 10, as applied to claim 1 above, Pieda discloses wherein the die attach material is configured such that the at least on channel 230, 232 forms a mesh (see paragraph [0024] and fig. 2).
In re claim 17, as applied to claim 1 above, Pieda discloses wherein the die attach material is configured such that the at least one channel 230, 232 comprises at least one of the following: a rectangular shape, a polygonal shape, a circular shape, a freeform shape, a continuous shape, a discontinuous shape, and combinations thereof (see paragraph [0024] and figs. 2-3).
In re claim 31, Pieda discloses a process of implementing a semiconductor device, comprising providing a semiconductor die 210 (see paragraph [0024] and figs. 2-3); providing a support 300 (see paragraph [0024] and figs. 2-3); and forming a die attach material 220, 222, 224 configured to attach a lower surface of the semiconductor die 210 to an upper surface of the support 300 (see paragraph [0024] and figs. 2-3), the die attach material 220, 222, 224 comprising at least one channel 230, 232 (vents or passageways) (see paragraphs [0024]-[0025] and figs. 2-3), at least a portion of the at least one channel 220, 222, 224 positioned between the semiconductor die 210 and the support 300 to allow gases generated during attachment of the semiconductor die 210 to the support 300 to be released from the die attach material 220, 222, 224 (see paragraphs [0024]-[0025] and figs. 2-3, note that, Pieda discloses that by providing vents or passageways 230, 232, substantially all the gases outgassing from the die attach material 220, 222, 224, are allowed to escape rather than being trapped, see paragraph [0025]).
In re claim 37, as applied to claim 31 above, Pieda discloses wherein the die attach material 220, 222, 224 is configured such that the at least on channel 230, 232 comprises multiple channels (see paragraph [0025] and figs. 2-3).
In re claim 40, as applied to claim 31 above, Pieda discloses wherein the die attach material is configured such that the at least on channel 220, 222, 224 forms a mesh (see paragraph [0025] and fig. 2).
In re claim 47, as applied to claim 31 above, Pieda discloses wherein the die attach material is configured such that the at least one channel 220, 222, 224 comprises at least one of the following: a rectangular shape, a polygonal shape, a circular shape, a freeform shape, a continuous shape, a discontinuous shape, and combinations thereof (see paragraph [0025] and figs. 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 25, 33, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieda et al. (U.S. Pub. 2006/0214313), newly cited, in view of Schmukler (U.S. Pub. 2017/0033749), of record.
In re claims 3 and 33, as applied to claims 1 and 31 above, respectively, Pieda discloses wherein the die attach material 220, 222, 224 comprises a plurality of portions of the die attach material (see paragraph [0024] and figs. 2-3) but is silent to wherein the semiconductor die is a Group III-nitride based MMIC (monolithic microwave integrated circuit).
However, Schmukler discloses in a same field endeavor, a semiconductor device, including, inter-alia, a semiconductor die is a Group III-nitride based MMIC (monolithic microwave integrated circuit) (see paragraphs [0034], [0036] and figs. 8-9).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Pieda with the Group III-nitride based MMIC as taught by Schmukler for the purpose of obtaining high power/voltage/current/frequency integrated device for high power microwave applications (see paragraph [0002] of Schmukler).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claims 25 and 55, as applied to claims 1 and 31 above, respectively, Pieda is silent to wherein the semiconductor die comprises (configuring) at least one active area that is an area that one or more Radio Frequency (RF) semiconductor devices are located; (configuring the one or more Radio Frequency (RF)) the semiconductor die comprises at least one of the following: a GaN based Field-Effect Transistor (FET) and a GaN based high-electron-mobility transistor (HEMT); and the semiconductor die comprises (configuring) at least one secondary device area that comprises portions of one or more of the following: impedance matching circuits, matching circuits, input matching circuits, output matching circuits, intermediate matching circuits, harmonic terminations, harmonic termination circuits, and matching networks.
	However, Schmukler discloses in a same field of endeavor, a semiconductor device, including, inter-alia, at least one active area that is an area that one or more Radio Frequency RF) semiconductor devices are located, the semiconductor die comprises a GaN based high-electron-mobility-transistor (HEMT) (wherein the first depletion mode semiconductor device comprises a High Electron Mobility Transistor (HEMT), a GaN HEMT (see paragraph [0046] and fig. 14, wherein HEMT1 and HEMT2 are included in common semiconductor die (see paragraph [0035]) two RF stages HEMT1 and HEMT2 (see paragraph [0043]), and the semiconductor die comprises at least one secondary device area that comprises portions of impedance matching circuits (a multi-stage RF amplifier 100 is shown with two stages HEMT1 and HEMT1 of amplification, an input match circuit 310, an interstage match circuit 320 and an output match circuit 1330 (see paragraph [0042]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the semiconductor device of Pieda with the technique as taught by Schmukler to include the GaN based HEMTs and impedance matching circuits  for the purpose of using a device for high power, large currents, that can support high voltages and/or operate at high frequencies for radio frequency/microwave applications (see paragraphs [0002], [0003] of Schmukler) and for matching stages of the RF circuit (see paragraphs [0041] and [0042] of Schmukler).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 11, 21, 41, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieda et al. (U.S. Pub. 2006/0214313), newly cited, in view of Kobayashi et al. (U.S. Pub. 2015/0041974), of record.
In re claims 11 and 41, as applied to claims 1 and 31, Pieda is silent to wherein the die attach material comprises metal particles in an organic material.
However, Kobayashi discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a die attach material comprises metal particles in an organic material (by manufacturing a sintered body of silver fine particles using the silver fine particles described above as the primary particles) so that it is possible to obtain a bonding memory to bond components of a semiconductor device that is capable of relieving stress on the semiconductor device and also has electrical conductivity (see paragraph [0087], note that a silver salt of carboxylic acid is mixed with aliphatic primary amine to obtain a solution in which silver salt of carboxylic acid is dissolved (organic material) (see paragraph [0068]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Pieda with the technique as taught by Kobayashi to include the die attach material comprising metal particles in an organic material for the purpose of using a die attach material to bond components of a semiconductor device that is capable of relieving stress on the semiconductor device and also has electrical conductivity (see paragraph [0087] of Kobayashi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claims 21 and 51, as applied to claims 1 and 31 above,  Pieda discloses wherein the die attach material 220, 222, 224 comprises a plurality of the die attach material (see paragraph [0024] and figs. 2-3) but is silent to wherein forming the die attach material is configured utilizing one of the following: screen-printing processes, preform processes, needle dispensing processes, and inkjet dispensing processes.
However, Kobayashi discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the die attach material is configured utilizing screen-printing processes (printing or applying the electrically conductive paste containing the silver fine particles (die attach material) on a desire area in a substrate in a conventionally known method, such as screen printing (see paragraph [0083]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Pieda with the technique as taught by Kobayashi to include the screen-printing process for the purpose of using a conventional known method to apply a material on a desire area on the support (see paragraph [0083] of Kobayashi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 5, 6, 14, 35, 36, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieda et al. (U.S. Pub. 2006/0214313), newly cited, in view of Bauer et al. (U.S. Pub. 2011/0266663), of record.
In re claim 5, as applied to claim 1 above, Pieda discloses wherein the at least one channel 220, 222, 224 is defined by the lower surface of the semiconductor die 210 and the upper surface of the support 300 (see paragraph [0024] and figs. 2-3) but is silent to wherein the semiconductor device further comprising at least one secondary device area on the support and wherein the die attach material comprises at least a portion of the at least one channel positioned between the at least one secondary device area and the support.
However, Bauer discloses in a same field of endeavor, a semiconductor device including, inter-alia, at least one secondary device area (I/O area) 906, 908 on the support 916 and wherein the die attach material 918 comprises at least a portion of the at least one channel 920 positioned between the at least one secondary device area 906, 908 and the support 916 (see paragraph [0033] and fig. 10).
Therefore, it is respectfully submitted that that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Bauer into the semiconductor device of Pieda in order to enable wherein the semiconductor device further comprising at least one secondary device area on the support and wherein the die attach material comprises at least a portion of the at least one channel positioned between the at least one secondary device area and the support in Pieda to be formed because in doing so would improve the attachment of semiconductor packages to printed circuit boards, substrates, other circuit, or semiconductor element (see paragraph [0002] of Bauer).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 6, as applied to claim 1 above, Pieda in combination with Bauer discloses wherein the semiconductor device further comprising a protective material 900 on the support 916 and wherein the die attach material 918 comprises at least a portion of at least one channel 910 positioned between the protective material and the support (see paragraph [0031] and figs. 9-10 of Bauer).
In re claim 14, as applied to claim 1 above, Pieda in combination with Bauer discloses wherein the die attach material is configured such that the at least one channel 920 is located vertically below and laterally offset from an active area of the semiconductor die 904/910; and the semiconductor die 910 comprises an integrated circuit (see paragraph [0031] and figs. 9-10 of Bauer).
In re claim 35, as applied to claim 31 above, Pieda discloses wherein the at least one channel is defined by the lower surface of the semiconductor die 210 and the upper surface of the support 300 (see paragraph [0024] and figs. 2-3) but is silent to wherein the semiconductor device further comprising at least one secondary device area on the support and wherein the die attach material comprises at least a portion of the at least one channel positioned between the at least one secondary device area and the support.
However, Bauer discloses in a same field of endeavor, a semiconductor device, including, inter-alia, at least one secondary device area on the support 916 and wherein die attach material 918 comprises at least a portion of the at least one channel 920 positioned between the at least one secondary device area and the support (see paragraph [0031] and figs. 8-10, note that, the device package includes a plurality of connectors 700 on exposed surface of the lead frame 702, grid pattern 704).  The device package further includes input/output (see paragraph [0029]), note that, the die attach material 918 comprises at least a portion of at least one channel 920 positioned between the at least one secondary device area (die areas on the semiconductor die 910 and the support (PCB 916) at a position which corresponds to the mold field channels in the lead frame (see paragraph [0033] and fig. 10).
Therefore, it is respectfully submitted that that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Bauer into the semiconductor device of Pieda in order to enable wherein the semiconductor device further comprising at least one secondary device area on the support and wherein the die attach material comprises at least a portion of the at least one channel positioned between the at least one secondary device area and the support in Pieda to be formed because in doing so would improve the attachment of semiconductor packages to printed circuit boards, substrates, other circuit, or semiconductor element (see paragraph [0002] of Bauer).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 36, as applied to claim 31 above, Pieda in combination with Bauer discloses wherein the semiconductor device further comprising a protective material 900 on the support 916 and wherein the die attach material 918 comprises at least a portion of at least one channel 920 positioned between the protective material and the support 916 (see paragraph [0031] and figs. 9 and 10 of Bauer).
In re claim 44, as applied to claim 31 above, Pieda in combination with Bauer discloses wherein the semiconductor device further comprising arranging the die attach material such that the at least one channel 904, 920 vertically below and laterally offset from an active area, wherein the semiconductor die 910 comprises an integrated circuit (see paragraph [0033] and fig. 10 of Bauer, note that, channels 904, 920 is vertically below the semiconductor die 910 and laterally offset from the top/active surface).
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 10, 11, 14, 17, 21, 25, 31, 33, 35-37, 40, 41, 44, 47, 51, and 55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heckman et al.		U.S. Patent 6,861,720	Mar. 1, 2005.
Kajihara et al.		U.S. Patent 10,262,912	Apr. 16, 2019.
Moller et al.			U.S. Pub. 2019/0013242	Jan. 10, 2019.
Spory				U.S. Pub. 2018/0047700	Feb. 15, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892